 

Exhibit 10.2

TIDEWATER Inc.

DIRECTORS RESTRICTED STOCK UNIT PROGRAM

 

1.Purpose of the Plan.

The purpose of the Tidewater Inc. Directors RSU Program is to promote the
interests of Tidewater Inc. (the “Company”) and its stockholders by
strengthening the Company’s ability to attract, motivate, and retain directors
of experience and ability, and to encourage the highest level of director
performance by providing directors with a proprietary interest in the Company’s
financial success and growth.  

2.Definitions.

Certain terms used herein are defined as follows:

2.1“Award” means an award of RSUs pursuant to this Program and the applicable
Equity Plan.  

2.2“Award Notice” means any written or electronic notice of grant, evidencing
any Award.

2.3“Board” means the Board of Directors of the Company.

2.4“Change of Control” means a “Change of Control” as defined in the applicable
Equity Plan, provided such event also constitutes a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the Company’s assets, as such terms are defined in Section 409A.

2.5“Committee” means the Nominating and Corporate Governance Committee of the
Board or a subcommittee thereof.  The Committee shall consist of not fewer than
two members of the Board, each of whom shall qualify as a “non-employee
director” under Rule 16b-3 promulgated under the Securities Exchange Act of
1934, or any successor rule.

2.6“Common Stock” means the common stock, $0.10 par value per share, of the
Company.

2.7“Company” or “Tidewater” means Tidewater Inc., a Delaware corporation.

2.8“Compensation Amount” shall mean the dollar amount of compensation that each
Director shall receive in the form of RSUs each year, issued under the Equity
Plan.  The initial Compensation Amount shall be $115,000 and may be changed from
time to time by the Committee.

2.9“Director” means a member of the Board who is not employed by the Company or
any of its subsidiaries.

{N3130873.3}

--------------------------------------------------------------------------------

 

2.10“Equity Plan” means the Tidewater Inc. 2014 Stock Incentive Plan, as it may
be amended from time to time in accordance with its terms, or any successor
equity incentive plan of the Company as approved by the Company’s stockholders,
as in effect on the date of grant of a given Award.   

2.11“Fair Market Value” means (a) if the Common Stock is listed on an
established stock exchange or any automated quotation system that provides sale
quotations, the closing sale price for a share of the Common Stock on such
exchange or quotation system on the applicable date, or if no sale of the Common
Stock shall have been made on that day, the closing sale price on the next
preceding day on which there was a sale of the Common Stock; (b) if the Common
Stock is not listed on any exchange or quotation system, but bid and asked
prices are quoted and published, the mean between the quoted bid and asked
prices on the applicable date, and if bid and asked prices are not available on
such day, the closing sale price on the next preceding day on which such prices
were available; and (c) if the Common Stock is not regularly quoted, the fair
market value of a share of Common Stock on the applicable date as established by
the Committee in good faith.

2.12“Immediate Family Members” mean a Participant’s spouse and any natural or
adopted children and grandchildren of the Participant or his or her spouse.

2.13“Participant” means a Director who receives an Award pursuant to this
Program and the Equity Plan.

2.14“Program” means this Tidewater Inc. Directors RSU Program, as it may be
amended, restated, supplemented, or otherwise modified from time to time in
accordance with its terms.

2.15“Restricted Stock Unit” or “RSU” means the right to future delivery of a
share of Common Stock granted as part of an Award under, and pursuant to the
terms and conditions of, Section 4 of this Program and the Equity Plan.

2.16“RSU Account” means the bookkeeping account maintained for each Participant
and maintained in accordance with Section 5.3 and the applicable Equity Plan
that reflects (a) all RSUs granted to him or her as part of an Award pursuant to
this Program and the Equity Plan, (b) all RSUs added as a result of dividend
equivalents deemed to be reinvested in RSUs, and (c) any cash, securities, or
property distributions that were not deemed reinvested in additional RSUs.

2.17“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance issued thereunder.

2.18“Separation from Service” means “separation from service” as a Director as
such term is defined under Section 409A.

3.Administration of the Program.

3.1Administrator.  The Program shall be administered by the Committee, which
shall have the power to interpret the Program and, subject to its provisions, to
prescribe, amend and rescind Program rules and to make all determinations
necessary for the Program’s

{N3130873.3}2

--------------------------------------------------------------------------------

 

administration.  Notwithstanding the foregoing, the Board shall have the
authority to amend or discontinue the Program as provided in Section 8. 

3.2Committee’s Authority.  All action taken by the Committee in the
administration and interpretation of the Program shall be final and binding upon
all parties.  No member of the Committee or of the Board will be liable for any
action or determination made in good faith by the Committee or the Board with
respect to the Program or any RSUs.

3.3Automatic Grants Only.  Neither the Committee nor the Board has the authority
to make discretionary grants of RSUs under the Program, although, for the
avoidance of doubt, each retains all authority granted pursuant to the Equity
Plan.  Grants of RSUs under this Program shall be made only as provided in
Section 4.

4.Grant of RSUs.

4.1Source of Shares.  All Awards and the issuance of shares of Common Stock in
settlement of the RSUs subject to Award granted pursuant to this Program shall
be made under, and subject to all of the terms and conditions of, the Equity
Plan, which shall be incorporated by reference into each Award Notice.  In the
event of any inconsistency between the Equity Plan and Award Notice on the one
hand and this Program on the other, the Equity Plan and Award Notice shall
control.  This Program does not constitute a separate source of shares of Common
Stock for equity awards to Directors.  

4.2Automatic Annual Grant.  Beginning on March 31, 2017 and on each succeeding
March 31 that the Program remains in effect, each Participant who has served as
a Director since the preceding March 31 shall be automatically granted, pursuant
to the Equity Plan and this Program, an Award consisting of a number of RSUs
having an aggregate value equal to the Compensation Amount for that year.  The
number of RSUs to be granted each year will be determined by dividing the
Compensation Amount by the Fair Market Value of a share of Common Stock on the
applicable March 31 and rounding up to the nearest whole number of RSUs.  Each
such Award shall be compensation for the fiscal year ending on that grant date.

4.3Pro Rata Grants for Partial Year Service.  

(a)While the Plan remains in effect, a person who becomes a Director during the
fiscal year shall be automatically granted, pursuant to the Equity Plan and this
Program, an Award consisting of a pro rata number of RSUs on the following
March 31, calculated as follows (rounding up to the nearest whole number):  

 

Compensation Amount

X

Number of calendar days between the date the person becomes a Director and the
     following March 31     

365

=

Pro rata portion of Compensation Amount

Pro rata portion of

       Compensation Amount       =Number of RSUs granted

Fair Market Value of a share

of Common Stock on the March 31

following the date the new

{N3130873.3}3

--------------------------------------------------------------------------------

 

Director joined the Board 

 

(b)While the Plan remains in effect, a person who has a Separation from Service
as a Director during the fiscal year for any reason shall be automatically
granted, pursuant to the Equity Plan and this Program, an Award consisting of a
pro rata number of RSUs effective on the date the Director has a Separation from
Service, calculated as follows (rounding up to the nearest whole number):

 

Compensation Amount

X

Number of calendar days between the preceding March 31 and the date the person
ceased to be a Director

365

=

Pro rata portion of Compensation Amount

Pro rata portion of

       Compensation Amount       =Number of RSUs granted

Fair Market Value of a share

of Common Stock on the date the

Director has a Separation

from Service

 

(c)While the Plan remains in effect, in the event of a Change of Control during
the fiscal year, a Director shall be automatically granted, pursuant to the
Equity Plan and this Program, an Award consisting of a pro rata number of RSUs
immediately prior to the effectiveness of the Change of Control, calculated as
follows (rounding up to the nearest whole number):

 

Compensation Amount

X

Number of calendar days between the preceding

March 31 and the date of the      Change of Control

365

=

Pro rata portion of Compensation Amount

Pro rata portion of

       Compensation Amount       =Number of RSUs granted

Fair Market Value of a share

of Common Stock on the date

preceding the Change of Control

 

5.Terms and Conditions of RSUs.

5.1Subject to the terms, conditions, and restrictions set forth in this Program
or in an Award Notice, each RSU granted subject to an Award pursuant to this
Program and the Equity Plan represents the right to automatically receive from
the Company one share of Common Stock.  Each RSU will be vested immediately upon
grant, but delivery of the share of Common Stock will be deferred as provided in
this Section 5.  

5.2As provided in this Section 5.2, settlement and payout of each Award shall be
made upon the earlier to occur of (1) a Change of Control; (2) the date(s)
provided on the

{N3130873.3}4

--------------------------------------------------------------------------------

 

deferral election form (the “Deferral Election Form”) submitted by the Director
or, if no such election is made, the default date provided in Section 5.2(c); or
(3) the Director’s death. 

(a)Any Deferral Election Form must be submitted prior to the beginning of the
calendar year in which the services for which such Award is to be granted are
performed.  For example, a deferral election for an Award to be issued March 31,
2017 for services rendered from April 1, 2016 through March 31, 2017 must be
completed, executed, and delivered to the Company no later than December 31,
2015.  A new Director may make an initial deferral election, with respect to
compensation for services to be performed after the election, within 30 days
after the date the Director first joins the Board and is eligible to participate
in the Plan.

(b)The Deferral Election Form permits each Director to elect to receive
settlement of an Award (i) on his or her Termination Date; (ii) on any one of
the first five anniversaries of the date of grant, provided the Director at the
time of the election has met the Company’s then-current Stock Ownership
Guidelines; or (iii) the earlier to occur of (i) or (ii) (the earliest selected
date for such Award, the “Trigger Date”).  The Director may elect to receive
settlement and payout of such Award either (x) all at once on the 15th day
following the Trigger Date or (y) in substantially equal annual installments
over a period of no less than two and no more than five years beginning on the
15th day following the Trigger Date and continuing on the applicable number of
anniversary dates of such initial payment date.

(c)If a Participant does not submit an initial Deferral Election Form, the
Participant shall be deemed to have chosen to receive settlement of the Award on
the 15th day following his or her Termination Date.  Once a Participant submits
a Deferral Election Form with respect to a particular Award, such election will
remain in force for Awards granted in future years unless he or she revokes that
election by submitting a new Deferral Election Form within the timeframe
required by Section 5.2(a).  

(d)Notwithstanding any election made by a Participant, (i) in the event of a
Change of Control, all outstanding Awards shall settle and be paid out in shares
of Common Stock to each Participant at the closing of the Change of Control and
(ii) in the event of a Participant’s death, all of his or her outstanding Awards
shall be settle and be paid out in shares of Common Stock in accordance with
Section 7.5 within 15 days of the Participant’s death.  

(e)After the deadline for filing a Deferral Election Form has passed with
respect to a given Award, a Participant may elect to further defer receipt of
the payout of the RSUs in that Award for an additional five-year period by
completing a subsequent Deferral Election Form.  Any such election must comply
with the rules of Section 409A governing subsequent deferral elections,
including that (i) the election will not take effect for at least 12 months,
(ii) the election must be made at least 12 months prior to the scheduled payment
date, and (iii) the new date for payout must be at least five years after the
scheduled payment date.  

5.3Each Award shall be credited to an RSU Account for each Participant.  Each
RSU Account shall reflect the number of RSUs awarded to the Participant in a
given Award, as such number may be adjusted under the terms of the Equity Plan,
as well as any additional RSUs, cash, or other property credited as a result of
dividend equivalents, administered as follows:

{N3130873.3}5

--------------------------------------------------------------------------------

 

(a)The RSU Account shall be for recordkeeping purposes only, and no assets or
other amounts shall be set aside from the Company’s general assets with respect
to such RSU Account. 

(b)If the Company declares a cash dividend payable any time between the time an
RSU is granted to a Participant and the date the RSU settles in shares of Common
Stock, the Participant shall be credited with an amount equal to any cash that
would have been received as a dividend had his or her outstanding RSUs been
shares of Common Stock as of the record date with respect to which such cash
dividend is to paid.  The Company shall credit such amount to the Participant’s
RSU Account, converting it into additional RSUs based on the Fair Market Value
of a share of Common Stock on the date of payment, rounding to the nearest whole
RSU.  

(c)If dividends are declared and paid in the form of shares of Common Stock
rather than cash, then each RSU Account shall be credited with one additional
RSU for each share of Common Stock that would have been received as a dividend
had the Participant’s outstanding RSUs been shares of Common Stock on such date.

(d)Except as otherwise provided in this Section 5.3, if any dividends or
distributions are made in securities or property other than cash or shares of
Common Stock, each RSU Account shall be credited with the Fair Market Value, in
cash, of any such dividends or distributions that would have been received had
the Participant’s outstanding RSUs been shares of Common Stock on such
date.  Notwithstanding the foregoing, Committee may, in its discretion, deposit
in each Participant’s RSU Account the securities or property comprising such
dividend or distribution in lieu of crediting the RSU Account with the cash Fair
Market Value of such dividend or distribution.  

(e)Any additional RSUs credited via dividend equivalents or any other securities
or property credited to a Participant’s Account as provided in this Section 5.3
shall settle and be paid out at the same time and on the same terms as the RSUs
to which they relate.

5.4Once shares of Common Stock have been issued to a Participant in settlement
of his or her RSUs, the Participant is free to hold or dispose of such shares,
subject to applicable securities laws and any internal Company policy then in
effect and applicable to the Participant, such as Tidewater’s Policy Statement
on Insider Trading and Director Stock Ownership Guidelines.  Notwithstanding the
foregoing and except as provided in Section 5.3, an RSU shall not entitle the
Participant to any incidents of ownership (including, without limitation,
dividend and voting rights) in any share of Common Stock.  

5.5Notwithstanding anything in this Program to the contrary, the Company may
elect to settle an RSU in whole or in part in cash if, as of the date of
payment, an insufficient number of shares of Common Stock remain available for
grant under the Equity Plan.  

6.Adjustment Provisions.

In the event of any recapitalization, reclassification, stock dividend, stock
split, combination of shares or other change in the Common Stock, the number of
outstanding RSUs granted pursuant to this Program and the Equity Plan and
credited to an RSU Account shall be equitably adjusted in proportion to the
change in outstanding shares of Common Stock, as provided in the applicable
Equity Plan.  

{N3130873.3}6

--------------------------------------------------------------------------------

 

7.General Provisions. 

7.1Nothing in the Plan or in any instrument executed pursuant to the Plan will
confer upon any Participant any right to continue as a Director or affect the
right of the Company to terminate the services of any Participant.

7.2No Awards, RSUs, or rights to payments or shares of Common Stock hereunder
may be transferred, pledged, assigned or otherwise encumbered by a Participant
except:

(a)by will;

(b)by the laws of descent and distribution; or

(c)(i) to Immediate Family Members, (ii) to a partnership in which the
Participant and/or Immediate Family Members, or entities in which the
Participant and/or Immediate Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole partners, (iii) to a limited
liability company in which the Participant and/or Immediate Family Members, or
entities in which the Participant and/or Immediate Family Members are the sole
owners, members or beneficiaries, as appropriate, are the sole members, (iv) to
a trust for the sole benefit of the participant and/or Immediate Family Members,
or (v) to a charity or other non-profit organization.

Any attempted assignment, transfer, pledge, hypothecation or other disposition
of an Award, RSU, or right to payment thereunder or levy of attachment, or
similar process upon an Award, RSU, or right to payment hereunder not
specifically permitted herein, shall be null and void and without effect.

7.3Each Award shall be evidenced by an Award Notice, including terms and
conditions consistent with this Program and the Equity Plan, as the Committee
may determine.

7.4The Program is intended to comply with the requirements of Section 409A and
shall be construed accordingly.

7.5Each Participant shall have the right, at any time, to designate a
Beneficiary or Beneficiaries to receive, in the event of the Participant’s
death, those benefits payable under the Program and the Equity Plan.  The
Beneficiary(ies) designated under the Program may be the same as or different
from the Beneficiary designation made under any other plan of the Company.  If a
Participant fails to designate a Beneficiary, or if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
deemed to be his surviving spouse.  If the Participant has no surviving spouse,
the benefits remaining under the Program and the Equity Plan shall be payable to
the executor or personal representative of the Participant’s estate.  The
payment of benefits under this Program and the Equity Plan to a Beneficiary
shall fully and completely discharge the Company and the Committee from all
further obligations under this Program and the Equity Plan with respect to the
Participant.

7.6Participants and their Beneficiaries, heirs, successors and assigns shall
have no legal or equitable rights, interests, or claims in any property or
assets of the Company.  For purposes of the payment of benefits under this
Program, any and all of the Company’s assets,

{N3130873.3}7

--------------------------------------------------------------------------------

 

shall be, and remain, the general unrestricted assets of the Company.  The
Company’s obligation under the Program shall be merely that of an unfunded and
unsecured promise to issue shares in the future under a stockholder-approved
equity incentive plan. 

8.Amendment, Discontinuance or Termination of the Program.

The Board may amend or discontinue the Program at any time; provided, however,
that no such amendment may materially impair, without the consent of the
Participant, an Award previously granted, unless required in order to bring the
Program into compliance with Section 409A; and, provided further, that no
amendment or discontinuance may accelerate the timing of the settlement of
Awards, unless the amendment or discontinuance is permitted by Section 409A.  

Approved by the Board on November 12, 2015 and effective as of April 1, 2016.  

 

Tidewater Inc.

 

 

 

By:           /s/ Joseph M. Bennett          

Joseph M. Bennett

Executive Vice President and Chief Investor Relations Officer

 

{N3130873.3}8